Citation Nr: 1707672	
Decision Date: 03/13/17    Archive Date: 03/21/17

DOCKET NO.  10-15 024	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for a hypertension disability.

2.  Entitlement to service connection for erectile dysfunction.

3.  Entitlement to service connection for a headache disability.

4.  Entitlement to a temporary total evaluation based on hospitalization in excess of 21 days due to service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	North Carolina Division of Veterans Affairs




ATTORNEY FOR THE BOARD

J.A. Flynn, Counsel
INTRODUCTION

The Veteran served on active duty from September 1987 to September 1993.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the VA RO.

In December 2014, the Board also remanded the issue of entitlement to service connection for an acquired psychiatric disability.  A June 2016 rating decision granted the Veteran's claim with a 50 percent rating effective June 25, 2009.  When an appealed claim for service connection is granted during the pendency of the appeal, a second notice of disagreement must then be timely filed to initiate appellate review of downstream issues such as the rating assigned for the disability or the effective date of service connection.  The grant of service connection extinguished this issue before the Board.  Therefore, the claim for service connection for an acquired psychiatric disability is no longer on appeal.  Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).

The issues of entitlement to service connection for hypertension, erectile dysfunction, and headaches are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's physicians referred him for inpatient treatment in the PTSD Residential Rehabilitation Program from June 2, 2009, until July 17, 2009.

2.  The period from the Veteran's June 25, 2009, effective date for service connection for PTSD, until the Veteran's July 17, 2009, discharge from the PTSD Residential Rehabilitation Program is greater than 21 days.  


CONCLUSION OF LAW

The criteria for a temporary total disability rating based on hospitalization in excess of 21 days based on the Veteran's participation in the PTSD Residential Rehabilitation Program in June 2009 and July 2009 have been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.29 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board is granting the Veteran's claim of entitlement to a temporary total evaluation due to hospitalization for PTSD.  As such, the Board finds that any error related to VA's duties to notify and assist is moot.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

A total disability rating will be assigned without regard to other provisions of the rating schedule when it is established that a service-connected disability requires hospital treatment in a VA or an approved hospital for a period in excess of 21 days or hospital observation at VA expense for a service-connected disability for a period in excess of 21 days.  38 C.F.R. § 4.29 (2016).  Notwithstanding that hospital admission was for a disability not connected with service, if during such hospitalization, hospital treatment for a service-connected disability is instituted and continues for a period in excess of 21 days, the increase to a total rating will be granted from the first day of such treatment.  If service connection for the disability under treatment is granted after hospital admission, the rating will be from the first day of hospitalization if otherwise in order.  Id.  

Turning to the facts in this case, in 2009, the Veteran's physicians referred him for residential treatment at the VA Medical Center in East Orange, New Jersey because his psychiatric symptoms had recently worsened.  On June 2, 2009, the Veteran was admitted into the PTSD Residential Rehabilitation Program, where he received treatment until July 17, 2009.  The Veteran has been in receipt of service connection for PTSD since June 25, 2009.  The duration between June 25, 2009, the Veteran's date of service connection, and July 17, 2009, the Veteran's date of discharge from the PTSD Residential Rehabilitation Program, is 22 days.  Thus, the evidence indicates that the Veteran's PTSD symptoms required inpatient treatment that lasted for a period greater than 21 days from his date of service connection.  Accordingly, a temporary total evaluation based on hospitalization is granted. 


ORDER

A temporary total evaluation based on hospitalization due to service-connected PTSD is granted based on the Veteran's participation in the PTSD Residential Rehabilitation Program in June 2009 and July 2009, subject to the laws and regulations governing the award of monetary benefits.  


REMAND

As noted above, following the Board's December 2014 Remand, in June 2016, the AOJ granted service connection for an acquired psychiatric disorder with a 50 percent rating effective June 25, 2009.  In September 2010, the Veteran's then-representative argued that the Veteran's hypertension and erectile dysfunction were related to his psychiatric disability.  Additionally, a June 2012 record noted that the Venlafaxine medication that the Veteran took in treatment of his psychiatric symptoms caused him to experience more intense and frequent headaches.  The Veteran has not been afforded an examination addressing the relationship, if any, between the Veteran's service-connected acquired psychiatric disorder and his hypertension, erectile dysfunction, and headaches, and the Veteran should be provided with such an examination.



Accordingly, the case is REMANDED for the following actions:

1. Schedule the Veteran for a VA examination to determine the nature and etiology of his hypertension, erectile dysfunction, and headache disabilities.  After examining the Veteran, describing the nature of his disabilities, and reviewing the Veteran's claims file, the examiner should address whether it is at least as likely as not (that is, a 50 percent probability or greater) that the Veteran's hypertension, erectile dysfunction, and headache disabilities were caused or aggravated (that is, permanently increased in severity beyond the natural progress of the disorder) by the Veteran's service-connected acquired psychiatric disorder.  

2.  Then, after ensuring any other necessary development has been completed, readjudicate the Veteran's claims.  If any action remains adverse to the Veteran, provide the Veteran and his representative with a supplemental statement of the case, allow an appropriate opportunity to respond, and thereafter return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for 

Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


